Nov8nlbs* 7,   @a
                                                          .   .




Honorable   Jesse James, page 2 (WW-1169)


        irom oil,   gas and other mineral estates     . . .
        whether held within this State, or without
        the State ‘for a person or beneficiary     whose
        last known realdence’wae    In thlrr State.1 Our
        specific  questions relative   to t,hie section
        are aa follows:                “..
                a; In view of 6he fact that we hold all
        mds      attributable to suspense Items in either
        Tulra, Oklahoma, or’Loa Angeles, California,
        we 8aaume that the words ‘whether held in thle
        State’ have no applloatlon     to UI and that the
        worda ‘without ths State for a perlron or bene-
        ficiary    whose last known resldenc~e was in thie
        State’ ‘are the pertinent   words of the rrtatute
        which would extend coverage to this company.
        Are we correct?

              b. ,We further areume that we will be
        concerned only with surrpenee ltema where the
        last known rerrldence of an owner 18 shown on
        our records to be In the State of Texas and
        tha&we will not be concerned with suapenae l-
        temb’whdre the last known residence of an owner
        la shown on our reoorde to be in a,State other
        than Texaae. Are we correct?
              c.    As to this company, doe8 thlrr act ap-
        ply to,proceedB     from production OS 011 and gas
        propertlea    located both within and outside of
        khe State of Texas or does the act apply eolely
        to proceeds from production of 011 and gas pro-
        perties   located within the State of Texas?”
          &r conrrtruction of Article    3272a In Attorney General’e
Opinion Noi WW-1180 (1961) Is determinative      of the foregoing
queetions.    lhere It was held, ln part, that under Article      3272a
keporta by holders of personal property to the State Treasurer
are to Include:     (1) certain pereonal property held within this
State, regardless    of the last known addreas of the person or be-
neficiary    for whom the property 18 held, and that held without
the St&t8 for 8 person or beneficiary      uhoee lant known address
wae In thle State;      (2) mineral proceeds from counties o;utside
of Texas aa well as counties within this State;
          Acaordlngly,   queetions 1.a and 1.b are answered In the
afflrmatlvti  ‘ind the’~atiLweF to queetlbn 1.c is that the situe
of the property from which mineral pi%ceeda are produced Is not
                                .




                       Honorable      Je6se James, pege 3 (WW-1189)


                       a ia4tor      upon which the appllcatlon                of th4 act la made to de-
                       pend.
                                    prom y4ur request         we extract            egaln:
        *
                                            “2.  Section       l(c)     of Article       3272# pro-
. ._ i,                             vides    88 follows:
                                            l(c) The term ‘subject to escheat’ shall
    .                                include personal property presumed to be aub-
                                     ject to eacheat by the prima faole conclusions
                                     aontalned In Artlale 3272; Including all per-
                                     eonal property (1) of which the existence   and
                                     where8bouts of the owner are unknown and have
                                    3een unknown to the holder for more than seven
                                     (7) years and (2) On which, from the knowledge
                                     and records of the holder it appear8 that no
                                     claim or act of ownership has been asserted OF
.                                    exercised   during the past seven (7) yeare and
                                     (3) on which no will of the last known owner-
                                     haa been recorded or probated In th4 county
                                     where the property In situated within the past
                                     seven (7) years.
                                    Our questions        relative       to this       section   are as follows:

                            k             k   As t4 thla company, doee this section
                                    cover suspense Items for which we do not know
                                    ‘the name of the owner or for which we have no
                                     laat address or last place of,resldence of the
                                    owner?
                                               Does this section impose upon the hol-
                                    id4r o~‘peraona1 property subject to errcheat
                                    an affirmative   duty to check the records oilthe,.
                                    aounty where the propsrty la loorted In order
                                    to determine whether any taxes have’been paid
                                    on the property during th4 put seven (7) yeam?
                                          c.    Does this seation Mpoa4 upon the hol-
                                    der of pereonal property subject to eschwt,     an
                                    afflrmatlve    duty to check tha reaorda of the coun-
                                    ty where the property Is located in order to de-
                                    termine whether a will has been recorded or pro-
                                    bated Within th4 lart leven (7) yeora?
                        .
                                            d.    If   thlr   aaction     i4posss       an affirmative



.           .:,’   :
                                                           .




    Honore+le ~Jeese James, page 4 (Ww-1189)


            duty to check the county records either as
            to payment of taxes or probating of a will,
            Is this duty to,check   the records in the
            county where the personal property ( in
            this case, money or proceeds from 011 and
            gas runs) Is located (In this Instance,,
            the location  being either Tulsa, Oklahoma,
            or,Los Angeles, Callfornla)   or la the duty
            to check the records fn the county where
            the real estate from which the oil and gas
            was produced 1s located?”
              We turn our attention   to question 2.8 above, conalder-
    lng first   the portion of the question relating     to the sltua-
    tlon where the out-of-state     holder does hot know the last place
    of residence of the owner of the property.        Clearly,   Article
    3272a does not apply to the out-of-state      holder who does not
    rdw the state in which the owner of the property last resl-
           Thle Is not because of Section l(c),     but due to Section
    l(bj,  defining   “personal property”.    In our aforesaid    Attor-
    ney General’s Opinion, It was demonstrated that the obligation
    on the out-of-state     holder to make the reDort reaulred bv Ar-
    ticle  3272a arises only where the property is heid “for i per-
    son or beneficiary    Whose last known residence was In this State”
    Obviously,   if the holder doe6 not have any Information as to
    the reslhince    OS the owner and la thereby~precluded     from know-
    ing whether the ownerts residence was In Texas, he Is under
    no duty to report the property.
              In answering the part of question 2.a which deals with
    the situation   where the holder doer not know the name of-the
    owner, we look to Section l(c),    defining the term “twbject to
    escheat”,   and more particularly,  to the,,re lrement thereof
    that the property be personal propert+            on which no will
    of the last brown owner haa been reaordei                 In the
    county where the property in situated within the past seven
    (7) ye8ra.. ”
             The lr8ue here is whether the Legislature   intended In
    Article  3272a to provide tor the ercheat of personal property
    where the name 6S the owner Is ~un@om to the holder.       It might
    be argued from the portion of Section l(c) quoted above that
    the Legislature   centemplated only the escheat of personal pro-
*   perty where there’18 a. “last known .ouner”.   But, the quoted
    language is but a part of the statute and it 1s cardinal rule
    of rtatutory   construction  that a statute must be construed as
Honorable        Je888 JBme8, page 5 (IN-1189)

        ,’



a whole, all .of Its parts being harmonized, if pos~sible, 80
as to glve effect   to the evident Intention of the Legisla-
ture.   39 Tex.Jur. 209, Statutes,  Sec. 113.
        Therefore, we take note of the emergency clause                          of
Xouae Bill No. 5, which state8 In part:
                 . “The fact that the present laws pr~vldlng
             for thi..protectlon of abandoned property,  the
             locat+m of unknown owners and missing heirs
             .   *   l                 creates an emergency.                 .
             .   l




          We obrerve             8160 that Section     2 of the etatute     pro-
video   In part:
                     'Vorm       or   Report"
                         “Sec.   2,    The report   ahall   . . . lnolude
             the PollowIng:
                             (a)   The name, If known, anti last
                         known addreaa, If any, of each per-
                         #on appearing from the records of the
                         holder to be the owner of the propetity
                         reported;   or the name and address, if
                         known, OS any person who may be entlt-
                          ed to euch ProPerty . . . ” (Bnpha8,ls
                         ~auwli@d 1
          Section 4(b) of the statute, relating to the judicial
detemPination of eacheat after reporte have been made and ad-
mlnlrtratlve~notlcee   given, provides In part:
                    “The Attorney    General 8hall Immediately
             Institute   an action , . . to judicially    de-
             termine that $uch property haa escheated to
             the State. ”             the 8worn petition shall
             &ate , . . thi &es         of the pernon or per-
             bona clalmlng or last known to have claimed,
               q& property,    If any such names are known ..'
             7 g&thaai*  6UPPl’ ied)
        From the foregoing it seema clear to us that the Legls-
lature intended in Article 3272s to provide a method for the
escheat of certain abandoned personal property, regardless of
                                                                  .    .




       Honorable   Jesse   James, page 6 (W-1189)


       whether tha name of a person who has owned the property Is
       imown to the holder.   The one ClaSS Of property 18 as subject
       to the “10s~ and dleslpatlon”   referred   to In the emergency
       claure of the act as the other.     The one Is ala0  as subject
       to 8b8ndoment as the other.     And, In any event,   the plain
       ;L+nguale of the act ln the sections    quoted above expressly re-
       oognleee that the statute deals with property for which there
       may be no known owner.
                Therefore,   construing    the subject portion of Section
       l(a)   so aa to be In harmony with the manlfeet
       the et8tute,it    is to be viewed as reading:
       rrfll of the &a& known owner, If an          has been recorded or
       pmbated Xn the oounty, where t Fi-9  e property,ls      situated within
       the put seven (7) yea%.”          In other words, this portion of
 .     Section l(c) me@ne that if there is a last known owner of the
       prope~ty,~acoording    to the InformatIon of the holder,         the pro-
                                       subject to ercheat, be personal
                                     of such owner has been recorded or
                                  where the property       is situ&ted within
                                       If otherwise,      there is no such re-

                Qebtion     PLb,ie uuweredln the negative.  The eub-
       joet etrtute~neither~  exprearly nor by lm9lioation
       duty on the holdar.    The plain language of Section
       Artiolb 30728 raw-6      the holder to look to Its own knowledge
       8nd reoordm in determining whether any claim or act of owner-
       ship has been hrrerted or ex@rcired during the aeven year pe-
       riod . The well-known rQlb!,ot expmseio unlur applies.     That
       18, the expreellon   of one thing in a etrtuta Is exolueive of
       another.   39 Tex.Jur. 188, Statutes,   Sec. 100.
                  Question 2.c Is answered in the negative.       Standing
       ,8lone, the third condition    stated In Section l(c) of’the      eta-
        tute might’be suaceptable   to the construction      that It confers
        on the holder the 8ftlrmatlve     duty of a8certalnlng    from the
        relevant oounty records whether the property       is 9araonal pro-
        perty “on which no will 01 the.last     known owner ha+been re-.
        corded or prob8ted in the county where the proparty is altua-
        ted within the 9art reven (7) Yeara.”      Howler, w muat again
               o the rea$nder   of the statute to dotermina i$ 8uoh a
        con
        ““r” truotion U oonel~tent with the legirlatlve        purpose In
        light of all of the language emgloped In the rtatute.

.Y
  ..
                                                                                   r   !
                     Honorable,Jeeee      Junee, Pas@ 7 (wyL1189)


                              geotion 2(t) o? the statute requirea the holder tb
                     verify hle report to the State Treasurer in the follow$ng
                     1angUge:
    .
        .                              “The foregoing   report    contains   a full
                                                        ned for    which


                               koym for more then seven (7) ye&r6 and on
                               which no olalm or act of owner%hip has been
                                  eerted .or exercleed during the paet eeven
    .                          t”7) +arr   and on which no will of the last
                               known owner hae beti recorded    or probatwl
                               la the Munty where the roparty ie situated
                               &thin the paet %even (7 P y%are. ” (IQephaeIe
                               ouwllad )
                              Thue, It Is seen that, In eneenoe, all the holder~has
                     to ewe&r to at the OOnOlu6iOn of the report 18 that he has
                     reported  &l.l of the property held by the holder which appears
                     from hU knowledge and r%OOrdS to met the three rq&lrement%
                     of Seotlon l(0).    Would It be re onable to &mm% that ,the
                     La i%latiare It&tended In Section “1t a) to plaoe an ~Slmatlve
                     du&y on the holder to search county reoorde to see if i cer-
                     tain cronditlon edete   when the Lefiielature   har in the eaem
                     statute requfmd the holder to verify only ,that he h&e report-
                      ed propert    which lp p eerfrom
                                                    e his knowledge and records to
                     Let the~,_e&ed condltlon?      We think not.

        .                    It 1% a well .ee,ttled rule oi e@tutory  $.nt%rpretation
                     that a oormtruotion   whi%h ulll rrLe a etatute Unreasonable,
                     &bmuU er rid&aloue     ii11 not be @lopted if the lMi#uage of
                     the enaOt~j%entI% oapable of any oth%r Manlng.    39 T%x.Jur.
                     a@, SktlUter,    Sec. 118.
    .
                               Alsoi the AmpositIon on the holder of ths duty to
                     eeamzh ootanty records to aeoerta$n if a will of the last
                     hlo*h mne+ hae been recorded or probated plaoee a oonelderable
                     ~bumlen on the holder; and eepeoially     eo In the oaae wh%re my
                     mqwate     items are Involved.    Unless requlrsd  by unrmblguo~s
                     language, e conet~ctlon      that will render 8n wt erbltrary    or
        .
                     gfreaeive     Is to be avoided.   39 Tex.Jur. 221, Btatuter,   Sec.
            .
                         .
                .
1




                         .:.              ,
                                           ?
1               ‘,
 Honor&ble Jesse, Jaaee,            page 8 (W-1189)


               It is,     accordingly,    our conclusion   that the under-
 :llneduords in the follo~lng               quotation oi Section l(c) mo-
~ dlfy   all    that appears       thereafter    In such section.
                   “(c)     The term Isub Ject to es&eat I
            shall include personal property presumed
            to be subject to eecheat by the prima
            facie conclusions      contained In Article
         ,. 3272, includl ng all personal property (1)
            of which the existence       and,whereabouto of
            the owner a,re unknown and have been un-
            knom to the holder for more than aeven
            (7) years ,snd (2) on which, from the Jmow-
            ledge and’ records, of the holder it apmara
            %hat no claim or act of ownership”ha8 been
            aanerted or exercised during the-past seven
                          and (3) On which no will of the
                            owner has been recoded    or pm-
                    in the county where the pro erty Is
            situated,urithin     the Past seven (7 P yearn.”
                                                        ,,
          In view of our answer to queetlon                2.0 It become6
 unneclaahP$ to consider question 2.4.
               We.odvert     again tb your regueclt;
                        “Seation   2(c)   of Ax$lcle   32728 reada
               8a follwa:
                                 the case of mlaeral proceeds,
                                 credits  grouped as to, the
               counties from which the credited’proaeeda
               were derived,     including credits  which have
               theretofore     been charged off or disposed
               of in any manner except by payment’to the
               owner thereof;     giving the name and tart
               known address of the owner; the fractional
               mineral interest      of the owner; deroriptlon
               and location     of the land or leaky fro8 whhh
               the oil,    gas, or aineral ne produoed; the
               name of,the perlon, firm or corpontlon          nho
               operated the 011 or gas well or mine; the
               period of time during which such proasedl;
               accumulated and the price for which such all,
               gas, or tither mineral wee sold, e8ch euch
                                                 .
Honorable -Jesse Jamear page 9 (WW-1189)


            ~eeveral ownerahipe to be given an Identifying
            number. The nature and Identifying    number,
            ii any, or derorlptlon  of the property,   and
            the amount appearing from the records to be
            due, exoe t that Items of value under Ten
            DoUars ( 3 10) each may be reported In a&gre-
            gate;.
                  The laat portion of this reotion begin-
            nitq$ with the worde ‘the nature and identl-
            l’ying number’ and alos~lng with the words Ire-
            ported in aggregate’ doeknot     8eem to be oom-
            plete and reasonably underetani%ble    down to
            that point.   Can you alarlfy   the meaning of
            the last phrase for us?”
         Taken in context,  it ~appears that the,flnal phrase
in SieGtiOn 2 (a) 6pplies to the situation   where the total
amount of mineral proceeds for any one owner Is leaa than
Ten Dollara ($10) In value.    In such case the report may
group the &fWmatiOn relative     to such property together
with other such items for other ownera under one identl-
Pylng number, statement of nature, and general description.
            Youi? question   number 4 follows:
                    “Section 2(d) of Article 3272a provides
             that the report sha3.P show ‘the date when the
             property became payable , . . t What does this
             section mean as applied to ,prooeeds from 011
            land $~a product?on where the accrued funds ao-
             cumulate from month to month over a period of
             aeven years?”
           We have hitherto  held that thir Seotion requirea   a,
report   a? the total amount ot’ money received for mlnerale
D6ld for each owner lleted in,the report...    Attorney QeneIL
 alra Opinion WW-1180 (1961).: ConDlDtent with that con-
struction,    we are.of  the opinion that the subject provision
ir satisfied    by a statement aa to the date at which the’to-
$a1 amount of thq m$neral proceeds cqedited to, the owner be-
0-e pyable,      although the sundry credits  whlhichcompris6 the
total brcame payable at various times prior thereto.
            Your request,   ‘in conolurlon, detu.. forth numerous
faot     rltuatlono   to uhlch we are requested to apply ourabove
Honorable     Jewe   James,   page 10 (WW-1169)


ruling6 .  Xowever, these fact 6ltuatlons  are no more’ than a
rertatement  of what has already been considered In the fore-’
 olng que0t10nm.   Hence;lt   becomes unnecessary to proceed
%arther in order~to anower your request.

                                   SUMMARY


                      Under Article   3272a, V.C.S.:        (1) It
                Is the phrare “without the state for a
                psruon or benef~lolarg whore laat knom
                residenoe was in this State” ln Section
                l.b    whicrh oxtends cover-s        of the statute
                to out OS state holders of           ersonal pro-
                perty rubjeot to escheat;          P 2)  an out of
                utato holder Im not required to report pro-
                perty where the recordr of the holder show
                that the lart known addrem ot the holder
                In in. a atate other than l’eXaW (3) the
                situr of the property from which mineral
                proceeds are produced 1~ not a factor In
                detemining      the appllcabillty’of       the rta-
                tutej    (4).the   out of state holder who
                doall not know of any residence of the own-
                er of the property is not required           to re-
                port .ruah property;       (5) Section 1.c does
                not place an lfflrmatlve        duty on the holder
                to check the records where the property ia
                lo,crted to determine whether any~ taxes
                have beenpaid      on the property during the
                past Ieven yearr;       (6) Section 1.c does not
                place on the holder an affirmative           duty to
                cheek the records of the county where the
                proeerty    18 loaated in order to determine
                whether a will has been recorded or probated
                within then past seven years;           (7) the fact
                that ths holder doer not know the name of
                any ouner of the propert% does not prevent ,,
              . the property from be#           aubjeat to escheat
                under Section 1.0;             the final phrase or
                eentence in Section 2.c lmlfee            to the sltua-
                tion uhere the total amount of mineral pro-
                 ceeds for any one owner Is lees than Ten
                Dollar0 In value; and (9) the phrase “the
                date when the property became payable” In
                Seation 2.d means the date when the total
                     &mount reported .Por one ouniir beome Payi-
                     1Lls, although varioun componenta of the to-
                     w bee&me payable at YlrFiow t%awa pdos
                     thereto.

                                   xours   very   tray,




         Vim3on TeoZan
        ’.Oozdon Cus
        uopgra WIsCfltt
        3ahn Reqver

        REVXWEDFORTHEAW!O~Q~
        BY: Houfghtan Eiromlae, Jr.


    \

‘